DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2018/0107877)(hereafter Inaba) (see IDS) in view of Loris Bazzani, “ Symmetry driven Accumulation of local features for human characterization and Re-Identification (hereafter Bazzani) (see IDS).
Regarding claims 1 and 10, Inaba discloses a method for identifying a person in a video, by a visual signature from that person, the method comprising: for each of a plurality of successive images of a video stream from a camera (see, Fig. 6, the image frames, 601 and 604, paragraph [0006], [0033]), searching for at least one person present in the image and defining, in the image, for each person found, a field, called person field, at least partially surrounding that person (see, 
Regarding claim 2, the combined teachings further discloses the method, wherein the aggregated visual signature is a mean of the local visual signatures of the person (Bazzani, page 7, right paragraph, In the third and final phase, only the most recurrent patches are kept. We evaluate the Local Normalized Cross-Correlation (LNCC) of each patch in ˆp with respect to the original image. All the NT + 1 LNCC maps are then summed together forming an average map. Averaging again over the elements of the map indicates how much a patch, and its transformed versions, is present in the image).
Regarding claim 9, Inaba further discloses a non-transitory computer readable medium, comprising a program including instructions for the execution of the steps of a method when said program is executed on a computer (see, paragraph [0217] and [0218]).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2018/0107877)(hereafter Inaba) in view of Loris Bazzani, “ Symmetry driven Accumulation of local features for human characterization and Re-Identification (hereafter Bazzani) and further in view of Herling et al. (US 2015/0243029)(hereafter Herling).
 	Regarding claim 3, the combined teachings do not disclose the method further comprising, for each determination of a local visual signature, evaluating a reliability of that local visual signature and wherein the aggregated visual signature is determined from, additionally to the local visual signatures, their associated reliability. However, in same field of endeavor, Herling teaches in paragraph [0021], the set of the visual features extracted from the image preferably constitutes a . 

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2018/0107877)(hereafter Inaba) in view of Loris Bazzani, “ Symmetry driven Accumulation of local features for human characterization and Re-Identification (hereafter Bazzani) and further in view of Sigel et al. (US 6,545,705)(hereafter Sigel).
 	Regarding claim 8, the combined teachings do not disclose the method, further comprising, for each track segment: determining, among the person fields in the track segment, which one first crosses, in a predefined direction, a line having a fixed and predefined position in the images; and determining a crossing instant of crossing the line from an instant associated with the image containing the person field crossing the line first. However, in same field of endeavor, Sigel teaches in abstract, the digital camera takes a sequence of digital image frames representative of one or more bodies crossing a plane in space, wherein each frame represents a line image of the body, thus forming a fractional part of the scene, and the set of time-successive frames forms a recognizable image on an external display.  Within the camera, frames enter a buffer and a microprocessor in the camera compares blocks from successive line images to detect changes indicative of objects entering or leaving the field of view.  The changes detected by pixel or block analysis identify information-containing portions of the data stream and their time of occurrence.  When the start or . 

Allowable Subject Matter
8.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mellor et al. (US 2020/0333462) discloses object tracking [0065] Once the sensor units have been calibrated via the calibration process, the sensor units can be used for object tracking such as, for example, tracking one or more than one player of a football match.
Martin et al. (US10, 991,168) discloses image recognition registration of an athlete in a sporting event.
Aldridge et al. (US 10,375,300) discloses method for processing event timing data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/5/2021